    2:16-cv-02351-RMG            Date Filed 01/28/20      Entry Number 54         Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


Felicia Sanders, individually and as           )
Legal Custodian of K.M. , a minor,             )
                                               )
                 Plaintiffs,                   )       C.A. No. 2:16-2356-RMG
                                               )
          vs.                                  )
                                               )       consolidated with 2:16-2350; 2:16-2351;
United States of America,                      )       2:16-2352; 2:16-2354; 2:16-2355; 2:16-
                                               )       2357; 2:16-2358; 2:16-2359; 2:16-2360;
                 Respondent.                   )       2:16-2405; 2:16-2406; 2:16-2407; 2:16-
                                               )       2409; and 2: 16-2746.


          Plaintiffs have moved for the undersigned to recuse pursuant to 28 U.S.C. § 455(a) and

(b). (Dkt. No. 103). 28 U.S.C. § 455(a) provides that a judge must recuse even ifthere is no

actual bias or partiality toward any party "so long as the public might reasonably believe" there

is a lack of impartiality. Liljeberg v. Health Services Acquisition Corp. , 486 U.S. 847, 860

(1988).     The Court respectfully disagrees with the contentions that recusal is mandated in this

matter but is reluctant to impose upon the litigants in this complex litigation any risk that a final

decision of this Court might be overturned on appeal over a public appearance issue.

Consequently, the Court grants the Plaintiffs' motion for recusal under§ 455(a).

          AND IT IS SO ORDERED.




                                                       ruch~el1;£
                                                       United States District Judge


January 2&, 2020
Charleston, South Carolina
